 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDArmour and CompanyandUnited Packinghouse Workers ofAmerica, AFL-CIO, Petitioner.Case No. 18-RC-3266. April21,1958SUPPLEMENTAL DECISION, CERTIFICATION OF RE-SULTS OF ELECTION, ORDER, AND DIRECTION OFSECOND ELECTIONPursuant to a Decision and Direction of Elections,' dated Novem-ber 27, 1957, elections by secret ballot were conducted on December20, 1957, under the direction and supervision of the Regional Di-rector for the Eighteenth Region, among the employees in the unitand voting group found appropriate in the above-mentioned decision.Thereafter, a tally of ballots was furnished the parties showingthat of approximately 24 eligible voters in the office clerical unit, 24cast valid ballots, of which 9 were for the Petitioner and 15 againstthe Petitioner.On December 27, 1957, the Petitioner filed timelyobjections to conduct affecting the results of the election in the officeclerical voting unit.The tally of ballots also showed that of approxi-mately 9 eligible voters in the plant clerical and residual votinggroup, 9 cast valid ballots, of which 4 were for the Petitioner, 3 wereagainst the Petitioner, and 2 were challenged.The challenged bal-lotswere sufficient in number to affect the results of the election inthe plant clerical and residual voting group.In accordance with the Board's Rules and Regulations, the Re-gional Director conducted an investigation of Petitioner's objectionsand the issues raised by the challenged ballots, and on February 5,1958, issued his report and recommendations on objections and chal-lenges, a copy of which is attached hereto.As to the challenged bal-lots in the plant clerical and residual voting group, the RegionalDirector recommended that the challenges to the ballots of JamesClark and William Byram be sustained, and a certification of resultsof election be issued, indicating that this voting group be included inthe existing production and maintenance unit.As to Petitioner'sobjections regarding conduct affecting the results of the election inthe office clerical unit, the Regional Director recommended that ob-jection 1 be overruled, that objection 2 be sustained, and that theelection be set aside and a new election be ordered by the Board.Thereafter, the Employer filed timely exceptions to the RegionalDirector's recommendation that objection 2 be sustained.No otherexceptions were filed.1119 NLRB 623.120 NLRB No. 81. ARMOUR AND COMPANY523The Board 2 has considered the Petitioner's objections, the Re-gional Director's report, the Employer's exceptions, and the entirerecord 3 in this case.We find that the Employer's exceptions do notraise material or substantial issues respecting the results of the elec-tion.We therefore adopt the recommendations of the Regional Di-rector and hereby sustain Petitioner's objection 2 that a new electionbe held.As no exceptions were filed to the Regional Director's rec-ommendations respecting the challenges and the remaining objection,we hereby adopt thempro f orima.[The Board certified United Packinghouse Workers of America,AFL-CIO, as the collective-bargaining representative of the em-ployees in the plant clerical and residual voting group including theexisting production and maintenance unit.][The Board set aside the election held on December 20, 1957.][Text of Direction of Second Election omitted from publication.]2 Pursuant to the provisions of Section 3 (b) of the Act, the Board has delegated itspowers in connection with this case to a three-member panel [Chairman Leedom andMembers Bean and Fanning].'The Employer's request tor oral argument is hereby denied, as the objections, excep-tions, and the Regional Director's Repoi t, in our opinion, adequately reflect the issues andthe positions of the parties.REPORT AND RECOMMENDATIONS ON OBJECTIONS AND CHALLENGESOn December 20, 1957, Regional Director conducted elections by secret ballotin the above-captioned case pursuant to Decision and Direction of Elections issuedon November 27, 1957. The results of the elections are set forth in the tallies ofballots issued December 20, 1957.1Challenged ballots are sufficient in number toaffect the results of the election in voting group 2, the plant clerical and residualgroup.On December 27, 1957, the United Packinghouse Workers of America, AFL-CIO, filed timely objections to the election in voting group 1, the office clericalgroup, a copy of which was duly served upon the Employer.Acting pursuant to Section 102.61 of the Rules and Regulations of the NationalLabor Relations Board, Series 6 as amended, the Regional Director has investigatedthe issues raised by the objections and challenges and hereby reports as follows:1Voting Group 1 (office clerical group) :Approximate number of eligible voters_____________________________________Void ballots ---------------------------------------------------Votes cast for Petitioner_________________________________________________Votes cast against Petitioner______________________________________________Valid votes counted------------------------------------------------------Challenged ballots ---------------------------------------------Valid votes counted plus challenged ballots_________________________________Voting Group 2 (plant clei ical and residual group) :Approximate number of eligible voters_____________________________________Void ballots -----------------------------------------------------------Votes cast for Petitioner_________________________________________________Votes cast against Petitioner_____________________________________________Valid votes counted------------------------------------------------------Challenged ballots ------------------------------------------------------Valid votes counted plus challenged ballots_________________________________24091524024 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDChallenged Ballots-Plant ClericalsJames Clark:The ballot cast by James Clark was challenged by the Union onthe ground that he was not employed in the unit found appropriate by the Boardon the date determining eligibility.The pay-roll period determining eligibility wasNovember 23, 1957.The Company admits that prior to December 9, 1957, Clarkwas employed as a junior livestock buyer and weightmaster, a position excludedfrom the appropriate unitHowever, the Company maintains that since Clark waspermanently transferred to a position within the unitpriorto the election, he shouldbe permitted to vote unchallenged.In accordance with long-established election rules, eligible voters are those em-ployees in the appropriate unit during the pay-roll period determining eligibility.William Byram:The ballot cast by William Byram was challenged by the Com-pany on the ground that he had been permanently laid off December 7, 1957.The Company maintains that on December 5, E. E. Hogoboom, assistant plantmanager, advised Byram that he would be laid off on December 7; further, thatthere were no prospects for recall, but if something developed, Byram would bekept in mind.Byram has not been recalled or rehired to date.Byram states he was informed the layoff was necessitated by economic conditions,and that if business improved at some future date, hemightbe recalled but shouldnot count on reemployment.Upon termination, Byram's contributions to theCompany's pension fund were refunded and all other fringe benefits were terminated,Upon consideration of the evidence, which is in no material respect conflicting,there is no basis for concluding that the termination was of a temporary nature orthat there existed a reasonable expectancy of reemploying Byram.ObjectionsThe Petitioner has addressed the objections to conduct affecting the election amongemployees in the office clerical group. In substance the objections allege:1.Prior to holding the election, the Employer discharged Robert Minch andWilliam Byram, with the intention and effect of intimidating employees and prevent-ing a free expression of employees at the election.2.On December 18, 1957, 2 days before the election, the Employer called allemployees in small groups into its office, where opposition to the Union wasexpressed, and that this action prevented a free expression of the employees in theelection.ObjectionInvestigation discloses no evidence to support the allegationthat the termination of Minch and Byram was intended to or did influence orinterfere with the employees' freedom of choice in the electionObjection No. 2:Investigation reveals that on December 18, 1957, 2 days beforethe election, employees in the unit were called in small groups into the officeof Mr. Mullaney, controller and office supervisor, and were there addressed by Mr.Sailer, plant superintendent.During the course of the meetings, Mr. Sailer reviewed the present personnelpolicies and fringe benefits accorded Armour employees.He spoke of possibleabandonment of the present policy of treating employees on the basis of merit andsubstituting seniority, if the Union was successful in the election, also, that employee-grievances or complaints would have to be taken up through the Union and couldnot be handled by the employees individually. In addition, Mr. Sailer indicated tosome employees that in the event any of the employees were laid off, other employerswould or might be reluctant to employ them because they were previously employedin a union plant.To others he indicated that employers usually checked with pastemployers and usually preferred to employ nonunion employees.Mr. Sailer did not speak from a prepared text, and, while employees were urgedto vote, they were never directly asked to reject the Union.These meetings lastedfrom 15 minutes to one-half hour. There is no evidence that any statement exceededthe bounds of permissive expression.The Company maintains the controller's office is part of the regular working areaof the office force.However, 'here i, no d-ute ,bout the fact that tie office isfully enclosed and that it is occupied only by Mr. Mullaney. In addition, theCompany argues that Mr. Sailer is not the supervisor of employees in the unit, thatemployees were not urged to reiect the Union, and that the meetings were not com-pulsory.Mr. Sailer, while not the employees' immediate supervisor, is, nevertheless,theCompany's plant superintendent, and occupies an office immediately adjacentto the controller and office manager.There is no evidence that employees werecompelled to attend these meetings.However, they were asked to attend, and it is EDMONT MANUFACTURING COMPANY525significant that all employees in the unit except one attended the group meetings,and this individual was talked to by the assistant general manager.The employees'immediate supervisor was present during each of the meetings and to a limitedextent participated in the discussions.It is immaterial that the remarks were non-coercive and that attendance was not compulsory.CONCLUSIONS AND RECOMMENDATIONSThe Regional Director concludes that the challenges to ballots cast by JamesClark and William Byram should be sustained on the ground that Clark was not anemployee in the unit during the payroll period determining eligibility,and Byramwas permanently terminated and thus not an employee on the election date.Nocharges alleging discriminatory discharge of those individuals have been filed.It is therefore recommended that the challenges be sustained,and a certificate ofresults of election be issued, indicating that the voting group consisting of store-room clerk,plant clerk,industrial engineering checkers,and carcass graders willbe deemed included in the existing production and maintenance unit.ObjectionsThe Regional Director concludes from the undisputed evidence that 2 days priorto the election,group meetings were held with employees separately and away fromtheir normal work stations. It is also concluded that whether or not coercive, Mr.Sailer's remarks concerning merit versus seniority as a basis for rewarding employeesand possible employment difficulties for employees from union plants were reason-ably calculated to interfere with the free choice of employees in the forthcomingelection.In accordance with established Board precedent,2itisrecommended that theelection conducted among employees in the office clerical unit be set aside and anew election directed.2 Peoples Drug Stores,Inc.,119 NLRB 634.Edmont Manufacturing CompanyandUnited Rubber,Cork, Lino-leum & Plastic Workers of America,AFL-CIO.Case No. 8-CA-1253.April 22,1958DECISION AND ORDEROn October 29, 1957, Trial Examiner Lloyd Buchanan issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engagedin and was engagingin unfair labor practiceswithin the meaning of Section 8 (a) (1) of the Act, and recommendingthat it cease and desist therefrom and take cer'a=n affirmativeaction,as set forth in the copy of the Intermediate Report attached hereto.The Trial Examiner also found that the Respondent had not engagedin certain other unfair labor practices alleged in the complaint.There-after, the Respondent and the General Counsel filed exceptions to theIntermediate Report and briefs in support thereof.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel[Members Rodgers, Bean, and Fanning].The Board has reviewed the rulings made by the Trial Examiner atthe hearing, and finds that no prejudicialerrorwas committed.The120 NLRB No. 80.